NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



In the Interest of C.T., a child. )
________________________________ )
                                  )
L.T.,                             )
                                  )
               Appellant,         )
                                  )
v.                                )                Case No. 2D19-990
                                  )
DEPARTMENT OF CHILDREN AND        )
FAMILIES and GUARDIAN AD LITEM, )
                                  )
               Appellees.         )
________________________________ )

Opinion filed June 28, 2019.

Appeal from the Circuit Court for
Hillsborough County; Caroline Tesche
Arkin, Judge.

Angela B. Wright of Law Offices of
Angela B. Wright, Tampa, for Appellant.

Ashley Moody, Attorney General, and
Mary Soorus, Assistant Attorney
General, Tampa, for Appellee,
Department of Children and Families.

Thomasina Moore, Statewide Director,
and Joanna Summers Brunell, Senior
Attorney of Guardian ad Litem,
Tallahassee, for Appellee, Guardian ad
Litem.
PER CURIAM.


           Affirmed.

VILLANTI, KHOUZAM, and BADALAMENTI, JJ., Concur.




                                   -2-